      Case: 17-30610    Document: 00515287210 Page: 1 Date Filed: 01/27/2020
      Case 2:15-cr-00154-JCZ-DEK Document 1452 Filed 01/28/20 Page 1 of 2




            IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                               ___________________

                                  No. 17-30610
                               ___________________

UNITED STATES OF AMERICA,

              Plaintiff - Appellee

v.

JASMINE PERRY, also known as J-Real Perry, also known as Rell Perry;
LEROY PRICE, also known as Lee Price, also known as Lumps Price;
ALONZO PETERS, also known as Woo-die Peters, also known as Woo-dee
Peters; CURTIS NEVILLE, also known as Pooney Neville, also known as
Poonie Neville; SOLOMON DOYLE, also known as Black Doyle, also known
as Sol Doyle; DAMIAN BARNES, also known as AD Barnes; ASHTON
PRICE, also known as Pound Price, BMG Pound Price; MCCOY WALKER,
also known as Rat Walker, also known as Trap Walker; TERRIOUES
OWNEY, also known as T-Red Owney; EVANS LEWIS, also known as Easy
Lewis,

              Defendants - Appellants

                             _______________________

                  Appeals from the United States District Court
                      for the Eastern District of Louisiana
                             _______________________

ORDER:

        IT IS ORDERED that the appellant’s unopposed motion of Jasmine
     Perry to place the motion to stay further proceedings in this court
     under seal is GRANTED.
 Case: 17-30610    Document: 00515287210 Page: 2 Date Filed: 01/27/2020
 Case 2:15-cr-00154-JCZ-DEK Document 1452 Filed 01/28/20 Page 2 of 2



  IT IS FURTHER ORDERED that the appellant’s unopposed motion of
Jasmine Perry to stay further proceedings in this court is GRANTED.


                                     /s/ James E. Graves, Jr.
                                   ___________________________________
                                           JAMES E. GRAVES, JR.
                                   UNITED STATES CIRCUIT JUDGE
